DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,484,191. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 1 and 11, ‘191 discloses the limitations in claims
For claims 2, ‘191 discloses the limitations in claim 1.
For claim 3, ‘191 discloses the limitations in claim 2
For claims 4 and 10, ‘191 discloses the limitations in claim 5
For claims 5 and 12, ‘191 discloses the limitations in claim 6.
For claim 6, ‘191 discloses the limitations in claim 7.
For claim 7, ‘191 discloses the limitations in claim 8.
For claim 8, ‘191 discloses the limitations in claim 9.
For claim 9, ‘191 discloses the limitations in claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink (US 2010/0220654 hereafter referred to as R1) in view of Sammour et al (US 2006/0268886) in view of Schmidl et al (US 9,014,205).
For claims 1 and 11, R1 discloses circuitry configured to control data transmission to a first slave device and a second slave device (paragraph 31 Fig 1 wireless stations, 130 system controller), transmit an acknowledgement request frame for the data transmission to the first and second slave devices (paragraph 64 acknowledgement based on the information in received downlink frame), receive respective acknowledgement response frames simultaneously transmitted from 
The previous combination does not explicitly state that an acknowledgement request frame includes a transmission scheme of the respective acknowledgement responses.
However, Sammour discloses that an acknowledgement request frame includes a transmission scheme of the acknowledgement responses (paragraph 24 BAR frames contain link adaption information including a MCS request).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the previous combination to allow the acknowledgement request frame includes a transmission scheme of the acknowledgement responses taught by Sammour.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, combining prior art elements according to known methods, to support new functions in BAR packets eliminating the need for separate indications of MCS (See Sammour paragraph 10), and design choice.
R1 does not explicitly disclose the encoding scheme being quadrature encoding using orthogonal codes. However, Schmidl discloses it was common and well known in the art prior to use the 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the previous combination to use the encoding scheme being quadrature encoding using orthogonal codes.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, combining prior art elements according to known methods, to increase bandwidth on the channel, to decrease interference, and design choice.
For claim 2, R1 discloses to acquire first information on a first propagation path between the first slave device and the wireless communication device from a first training signal of the training signals transmitted from the first slave device in accordance with the encoding scheme (paragraph 70), acquire second information on a second propagation path between the second slave device and the wireless communication device from a second training signal of the training signals transmitted from the second slave device in accordance with the encoding scheme (paragraph 70), and separate the acknowledgement response frames received simultaneously from the first and second slave devices on a basis of the first and second information (paragraph 70 Block acknowledgement request).
For claim 3, Sammour discloses the transmission scheme includes at least one of information on a combination of a modulation method and error correction coding for the acknowledgement response frames and information on transmission power of the acknowledgement response frames (paragraph 24 BAR frames contain link adaption information including a MCS request).


For claims 5 and 12, R1 discloses circuitry configured to control data reception from the master device; receive an acknowledgement request frame for the data reception transmitted from the master device to the wireless communication device, the acknowledgement request frame requesting an acknowledgement response frame (paragraphs 34-36, 50-53, 64-70 acknowledgement based on the information in received downlink frame); and transmit the acknowledgement response frame simultaneously with another acknowledgement response frame transmitted from another wireless communication device after a lapse of a predetermined time from reception of the acknowledgement request frame transmitted from the master device (paragraphs 34-36, 50-53, 64-70  transmitted after a fixed time interval, synchronized to arrive simultaneously), and wherein the circuitry is configured to encode the training signal in accordance with the encoding scheme (paragraphs 34-36, 50-53, 64-70).
The previous combination does not explicitly state that an acknowledgement request frame includes a transmission scheme of the respective acknowledgement responses.
However, Sammour discloses that an acknowledgement request frame includes a transmission scheme of the acknowledgement responses (paragraph 24 BAR frames contain link adaption information including a MCS request).

R1 does not explicitly disclose the encoding scheme being quadrature encoding using orthogonal codes. However, Schmidl discloses it was common and well known in the art prior to use the 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the previous combination to use the encoding scheme being quadrature encoding using orthogonal codes.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, combining prior art elements according to known methods, to increase bandwidth on the channel, to decrease interference, and design choice.
For claim 6, Sammour discloses the transmission scheme includes information on a combination of a modulation method and error correction coding for the acknowledgement response frame, and the circuitry is configured to determine the combination of the modulation method and the error correction coding to be used for the acknowledgement response frame in accordance with the transmission scheme (paragraphs 22-26).
Claims 7-9 are rejected under 35 U.S.C. 103 as obvious over R1 in view of Sammour in view of Shmidl, as applied to claim 5 above, further in view of Abraham et al (US 2010/0046457 hereafter referred to as R2).
For claim 7, R2 discloses the transmission scheme includes information on transmission power of the acknowledgement response frame, and the communication unit determines transmission power to be used for the acknowledgement response frame in accordance with the specification of the transmission scheme (paragraph 79 power determinations by a receiver are determined based on the received signals). 

For claim 8, R2 discloses the circuitry is configured to transmit the acknowledgement response frame when one of an individual identifier and a connection identifier of the wireless communication device is specified in at least one of a data frame received from the master device and the acknowledgement request frame (paragraph 80).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to transmit the acknowledgement response frame when one of an individual identifier and a connection identifier of the wireless communication device is specified in at least one of a data frame received from the master device and the acknowledgement request frame taught by of R2.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, combining prior art elements according to known methods, to achieve high data throughputs (R2 paragraph 2), to allow for individual adjustment of stations decreasing bandwidth by not selecting non-needed stations, and design choice.
For claim 9, R1 discloses transmits the acknowledgement response (paragraphs 35, 37, 70, and claim 4).

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to set the transmission power taught by of R2.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, combining prior art elements according to known methods, to achieve high data throughputs (R2 paragraph 2), and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stephens et al (US 2005/0147023) discloses selecting specific slave stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R CROMPTON/
Primary Examiner, Art Unit 2463